DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to priority of US Provisional 62/727,292 filed September 5, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) filed August 29, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited non-patent literature (NPL) publication or that portion which caused it to be listed. A legible copy of the following NPL publications was not included: Custom 465® Stainless (NPL Cite No 1), U.K. Viswanathan et al (NPL Cite No 5), Shunyu et al (NPL Cite No 7), and ATI A286 Iron-Based Superalloy (NPL Cite No 8).  The IDS has been placed in the application file, but the above listed information referred to therein has not been considered.
Claim Status
Claims Filing Date
June 22, 2022
New
24-38
Cancelled
1-23
Under Examination
24-38


Withdrawn Claim Objections
The following objections are withdrawn due to claim cancellation:
Claim 2 line 8 “Re, Ir, Pd”.
Claim 3 lines 18-21 “barium Ba, and about 0-0.50% praseodymium…, about 0-0.50% gadolinium (Gd)”. 
Claim 10 lines 9 and 11 “wherein M11 and M12 being” and “wherein M21 and M22 being”.
Claim 13 line 4 “for more 200 hours of test duration”.
Claim 15 line 5 “8.0 to – 15.0%”. 
Claim 15 line 35 “Re, Ir, Pd”. 
Claim 15 line 36 “Zr, Fe and Al and Si”. 
Claim 20 line 18 “OEM’s”.
Claims 21-23 lines 4-5 “Re, Ir, Pd” and “Fe, Al, Si”. 
Withdrawn Claim Rejections - 35 USC § 112
The following rejection is withdrawn due to claim cancellation:
Claim 20 lines 18-19 “utilizing of said steel alloy reduces dependency of aircraft OEM’s from monopoly of titanium suppliers”.
Response to Arguments
Martin
Applicant’s arguments, see Remarks pg. 9 para. 2, filed June 22, 2022, with respect to Martin have been fully considered and are persuasive.  The rejection of Martin has been withdrawn. 
	The applicant persuasively argues pending claims 24, 27, and 29 differ from Martin by higher V concentration (Remarks pg. 9 para. 2).
	Martin is silent to the presence of vanadium.
Wright
Applicant’s arguments, see Remarks pg. 9 para. 2, filed June 22, 2022, with respect to Wright have been fully considered and are persuasive.  The rejection of Wright has been withdrawn.
	The applicant argues pending claims 24, 27, and 29 differ from Wright by higher V concentration (Remarks pg. 9 para. 2).
	Wright is silent to the presence of vanadium.
Tanaka in view of Martin
Applicant’s arguments, see Remarks pg. 9 para. 1, filed June 22, 2022, with respect to Tanaka have been fully considered and are persuasive.  The rejection of Tanaka in view of Martin has been withdrawn. 
	The applicant persuasively argues Tanaka teaches against using Ni concentrations greater than 14% (Remarks pg. 9 para. 1).
Seng in view of Martin
Applicant’s arguments, see Remarks pg. 9 para. 1, filed June 22, 2022, with respect to Seng have been fully considered and are persuasive.  The rejection of Seng in view of Martin has been withdrawn. 
	The applicant argues Seng’s claim differ in Ni content (Remarks pg. 9 para. 1).
Seng teaches 5 to 12% Ni ([0019]).
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Shimizu, in view of Seki, and in view of Sugiyama in view of Seki.
Response to Declaration under 37 CFR 1.132
Applicant’s declaration filed June 22, 2022 with respect to comparing an inventive PHSS alloy with a Custom 465 alloy, the alloys described in Martin, US 5,855,844, have been considered but are moot because the new grounds of rejection do not rely on any reference (i.e. Martin) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims filed February 3, 2022 that were examined in the March 22, 2022 Final Rejection were directed to a Ni content of about 5.0 to 15.0 wt% (claim 9). Amended claim 24 filed June 22, 2022, which is currently under examination, recites a Ni content of more than 14 and less than 30 wt%. Martin teaches 10.5 to 11.6 wt% Ni (2:7-25), which does not read on the Ni content of new claim 24.
Claim Interpretation
Claims 25 and 28 lines 3-7, and claim 29 lines 25-29 “one or more intermetallic phases of Ni3Ti, Ni3(Ti,V), and (Ni,M11)3(Ti,M21) and one or more intermetallic phases of Ni3V, Ni3(V,Ti), and (Ni,M12)3(V,M22), wherein M11 and M12 are one or more elements of Fe, Co, Cu, and Mn for Ni-site substitution, and wherein M21 and M22 are one or more elements of V, Ti, Mo, Nb, Fe, Al, and Si for Ti and V-site substitutions” will be given the broadest reasonable interpretation of Ni3(Ti,V) and Ni3(V,Ti) referring to the same intermetallic phases because they require the same elements in the same ratio. Similarly, (Ni,M11)3(Ti,M21) and (Ni,M12)3(V,M22) will be given the broadest reasonable interpretation of also referring to the same intermetallic phases when M11 and M12 are the same and when M21 is at least V and M22 is at least Ti. Therefore, when Ni3(Ti,V) or (Ni,M11)3(Ti,V) is the intermetallic phase, then it reads on both required intermetallic phases.
In claims 30, 34, and 35 the preamble of the claim is directed to the “high strength precipitation hardening stainless steel alloy” (i.e. a product). Claims 30, 34, and 35 will be given the broadest reasonable interpretation of being directed to a high strength precipitation hardening stainless steel alloy such that making an article from said steel alloy is the intended use of the steel alloy. Claims directed to the process of making the claimed steel alloy and claims directed to an article made from the steel alloy will be subject to restriction.
	Claims 30, 34, and 35 lines 3-9 recite the steel alloy has “hardness about HRC 35 or more, a ultimate tensile strength about 280 ksi and more, a yield strength about 230 ksi and more, a fatigue strength about 100 ksi ad more at 10 million cycles, a fracture toughness about 55 ksi-sqrt(in) and more, a Charpy v-notch impact toughness energy about 10 ft-lb and more, and a corrosion resistance in a salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B 117 – 18”. The combination of these properties is only supported by applicant’s specification as being present in Grades #1-2 of the PHSS alloys (applicant’s specification para. spanning pgs. 13-14, Figs. 4, 6). The composition of Grades #1-2 include 5.0 to 15.5% Ni. Therefore, claims 30, 34, and 35 will be given the broadest reasonable interpretation consistent with the specification (MPEP 2111) of further limiting the Ni content of the high strength precipitation hardening stainless steel (PHSS) as recited in claims 24, 27, and 29 to be more than 14% to 15%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP H11-293410 machine translation).
Regarding claim 24, Shimizu teaches a high silicon stainless steel ([0005], [0007]) with a composition that overlaps with that claimed that is precipitation hardened ([0009], [0010], [0016]-[0039], Table 1 Type III). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 24
Claim 26
Claims 27 and 29
Shimizu Table 1 Type III
Ni
>14 to <30
>14 to <30
>14 to <30
4 to 24
Co
~ 0 to 10.0
~ 0 to 10.0
~ 0 to 10.0
3.0 max
Cr
~ 8.0 to 15
~ 8.0 to 15
~ 8.0 to 15
10 to 28
Mo
~ 5.0 max
~ 5.0 max
~ 5.0 max
0.2 to 4.0
Ti
~ >1 to <5.0
~ >1.0 to <5.0
~ >1.0 to <3.0
2.0 or less
V
~ >1.0 to <5.0
~ >1.0 to <5.0
~ >1.0 to <3.0
4.0 or less
Fe
Balance
Balance
Balance
Balance
Si
-
0 to 1.0
0 to 1.0
2.0 to 9.0


Regarding claim 25, Shimizu teaches Ti and V improve wear resistance by precipitation hardening (i.e. the precipitates comprise intermetallic phases that include Ti and V). The composition (Shimizu Table 1 Type III) and age hardening process (i.e. 850 to 1250°F (454 to 676°C) for 1 to 12 hours applicant’s specification pg. 12 para. 5; Shimizu 400 to 600°C for at least 1 hour [0044]) of the prior art are substantially similar to that claimed and that taught in applicant’s specification for forming the intermetallic phases. It appears that the product of the prior art is substantially similar to the product claimed, including the precipitates comprising one or more intermetallic phases of Ni3Ti, Ni3(Ti,V), and (Ni,M11)3(Ti,M21) and one or more intermetallic phases of Ni3V, Ni3(V,Ti), and (Ni,M12)3(V,M22), wherein M11 and M12 are one or more elements of Fe, Co, Cu, and Mn for Ni-site substitution, and wherein M21 and M22 are one or more elements of V, Ti, Mo, Nb, W, Fe, Al, and Si for Ti and V-site substitutions.  
Regarding claim 31, Shimizu teaches 0.2 to 4.0% Mo enhances high temperature strength, improves creep resistance, and contributes to an improvement of toughness and wear resistance ([0022]). The composition (Shimizu Table 1 Type III) and age hardening process (i.e. 850 to 1250°F (454 to 676°C) for 1 to 12 hours applicant’s specification pg. 12 para. 5; Shimizu 400 to 600°C for at least 1 hour [0044]) of the prior art are substantially similar to that claimed and that taught in applicant’s specification for forming the intermetallic phases. It appears that the product of the prior art is substantially similar to the product claimed, including the precipitates comprising one or more intermetallic phases of Ni3Mo, (Ni, M13)3(Mo, M23), and Mo-rich phase, wherein M13 is one or more elements of Fe, Co, Cu, and Mn of Ni-site substitution and M23 is one or more elements of V, Ti, Nb, W, Fe, Al, and Si of Mo-site substitution.
Regarding claim 34, Shimizu teaches a material that is a mechanical component such as a bearing  ([0001]) with 4 to 24 wt% Ni (i.e. overlaps with more than 14 to 15% Ni as limited by the claim per the discussion in Claim Interpretation such that a prima facie case of obviousness exists, MPEP 2144.05(I)) (Table 1 Type III) manufactured by heating, quenching, then secondary heating for aging (i.e. hardening) ([0040]-[0044]) to form a Shore Hardness (HS) of 70 or more (i.e. HRC of more than 52) ([0044]). The composition (Shimizu Table 1 Type III) and processing (i.e. hardening; Shimizu [0040]-[0044]) of the prior art are substantially similar to that claimed. It appears that the product of the prior art is substantially similar to the product claimed, including an ultimate tensile strength about 280 ksi and more, a yield strength about 230 ksi and more, a fatigue strength about 100 ksi and more at 10 million cycles, a fracture toughness about 55 ksi-sqrt(in) and more, a Charpy v-notch impact toughness energy about 10 ft-lb and more, and a corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B 117-18.
The limitation of the alloy being a material for aircraft landing gears has been considered and determined to recite the purpose or intended use of the claimed alloy that does not result in a structural difference between the claimed invention and the prior art. The prior art teaches a composition (Shimizu Table 1 Type III) and processing (Shimizu [0040]-[0044]) that is substantially similar to that claimed. Therefore, the prior art structure is capable of performing the intended use of the gears being for aircraft landing. MPEP 2111.02(II).
Regarding claim 36, Shimizu teaches the presence of 0.10 % or less C ([0016]). The composition (Shimizu Table 1 Type III) and age hardening process (i.e. 850 to 1250°F (454 to 676°C) for 1 to 12 hours applicant’s specification pg. 12 para. 5; Shimizu 400 to 600°C for at least 1 hour [0044]) of the prior art are substantially similar to that claimed and that taught in applicant’s specification for forming the intermetallic phases. It appears that the product of the prior art is substantially similar to the product claimed, including the alloy having precipitating comprising carbides (Me)C, nitrides (Me)N, and carbo-nitrides Me(C,N), wherein Me is one or more of the elements Ti, Nb, and V.
Claims 24-29, 31-33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2009-060900 machine translation).
Regarding claims 24-29, Seki teaches a stainless steel material ([0001]) with Ni3X precipitates where X is one or more of Al, Ti, V, Nb, Ta, and Zr ([0019], [0027], [0032]) with a composition that overlaps with that claimed ([0021], [0037]-[0052]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Seki teaches Ni forms Ni-based inclusions ([0044]) of Ni3X precipitates where X is one or more of Al, Ti, V, Nb, Ta, and Zr ([0019], [0032]) with a Ni content of 50% by mass or more that is an intermetallic compound ([0027]) of a Ni3Ti phase ([0020], [0032]) formed by precipitation heat treatment ([0031]). When X is V, then Ni3V intermetallic phases are present.
Element
Claim 24
Claims 27, 29
Claim 30
Claims 34, 35
Seki
Seki Citation
Ni
>14 to <30
>14 to <30
>14 to 15
>14 to 15
20 to 60
[0044]
Co
~ 0 to 10.0
~0 to 10.0
~ 0 to 10.0
~0 to 10.0
-
-
Cr
~ 8.0 to 15
~8.0 to 15
~ 8.0 to 15
~8.0 to 15
15 to 30
[0043]
Mo
~ 5.0 max
~5.0 max
~ 5.0 max
~5.0 max
7 or less
[0048]
Ti
~ >1 to <5.0
~>1.0 to <3.0
~ >1.0 to <5.0
~>1 to <3.0
5 or less
[0048], [0050]-[0052]
V
~ >1.0 to <5.0
~>1.0 to <3.0
~ >1.0 to <5.0
~>1.0 to <3.0
5 or less
[0048], [0050]-[0052]
Fe
Balance
Balance
Balance
Balance
Balance
[0051]


Element
Claim 26
Claims 27, 29
Seki
Seki Citations
Mn
~ 0 to 5.0
~ 0 to 1
0.01 to 2.5
[0040]
Cu
~ 0 to 2.0
~ 0 to 1
2 or less
[0046]
Zr
-
~ 0 to 0.01
6 or less
[0048], [0050]-[0052]
Nb
~ 0 to 1.0
~ 0 to 1.0
6 or less
[0048], [0050]-[0052]
Ta
~ 0 to 1.0
-
10 or less
[0048], [0050]-[0052]
W
~ 0 to 2.0
-
4 or less
[0048], [0049]
C
~ 0 to 0.03
~ 0 to 0.03
0.001 to 0.2
[0038]
N
~ 0 to 0.03
~ 0 to 0.03
0.4 or less
[0047]
S
~ 0 to 0.01
~ 0 to 0.01
0.01 or less
[0042]
P
~ 0 to 0.015
~ 0 to 0.015
0.04 or less
[0041]
Al
~ 0 to 3.0
~ 0 to 1.0
3.1 or less
[0045]
B
~ 0 to 0.01
~ 0 to 0.01
-
-
Si
~ 0 to 1.0
~ 0 to 1.0
0.01 to 1.5
[0039]
Mg
~ 0 to 0.01
~ 0 to 0.01
-
-
Ca
~ 0 to 0.01
~ 0 to 0.01
-
-
La
~ 0 to 0.01
~ 0 to 0.01
-
-
Ce
~ 0 to 0.01
~ 0 to 0.01
-
-


Regarding claims 31-33, Seki teaches 7% or less Mo to prevent steel embrittlement by precipitation of intermetallic compounds such as sigma phase, which may make production difficult ([0048]). The composition (Seki [0021], [0037]-[0052) of the prior art is substantially similar to that claimed and the processing (i.e. casting, working, and precipitation heat treatment, applicant’s specification pgs. 11-12; Seki [0053], [0054]) of the prior art is substantially similar to that taught in applicant’s specification to make the claimed alloy. Therefore, it appears that the product of the prior art is substantially similar to that claimed, including precipitates comprising one or more intermetallic phases of Ni3Mo, (Ni,M13)3(Mo,M23), and Mo-rich phase, wherein M13 is one or more elements of Fe, Co, Cu, and Mn of Ni-site substitution and M23 is one or more elements of V, Ti, Nb, Ta, W, Fe, Al, and Si of Mo-site substitution.
Regarding claims 36-38, the composition (Seki [0021], [0037]-[0052) of the prior art is substantially similar to that claimed and the processing (i.e. casting, working, and precipitation heat treatment, applicant’s specification pgs. 11-12; Seki [0053], [0054]) of the prior art is substantially similar to that taught in applicant’s specification to make the claimed alloy. Therefore, it appears that the product of the prior art is substantially similar to that claimed, including precipitates comprising carbides (Me)C, nitrides (Me)N, and carbo-nitrides Me(C,N), wherein Me is one or more of the elements Zr, Ti, Nb, and V.
Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over  Sugiyama (US 2015/0056093) in view of Seki (WO 2009/060900 machine translation).
Regarding claims 24-29, Sugiyama teaches a steel ([0001]) with a composition ([0016]-[0019], [0034]-[0051]) that overlaps with that claimed where the Ti forms an intermetallic compound such as Ni3Ti in an aging treatment ([0044]).
Sugiyama is silent to the presence of V and one or more of an intermetallic phase based on Ni3V as claimed.
Seki teaches a stainless steel material ([0001]) with 5% or less V ([0048]) and Ni-based precipitates of the Ni3X type where X is V (Seki [0027], [0032]-[0034]).
It would have been obvious to one of ordinary skill in the art in the steel of Sugiyama to include 5% or less V and to form Ni3V type precipitates because 5% or less V improves corrosion resistance (Seki [0048]) and Ni3V precipitates have electrical conductivity (Seki [0044]) and the Ni-based precipitates on the surface exhibit lower contact resistance (Seki [0028]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 24
Claims 27, 29
Sugiyama
Sugiyama Citation
Ni
>14 to <30
>14 to <30
12.0 to 20.0
[0036], [0037]
Co
~ 0 to 10.0
~0 to 10.0
5.0 to 13.0
[0040], [0041]
Cr
~ 8.0 to 15
~8.0 to 15


Mo
~ 5.0 max
~5.0 max
3.0 to 6.0
[0038], [0039]
Ti
~ >1 to <5.0
~>1.0 to <3.0
0.2 to 2.0
[0044], [0045]
V
~ >1.0 to <5.0
~>1.0 to <3.0
-
-
Fe
Balance
Balance
Balance
[0018]


Element
Claim 26
Claims 27, 29
Sugiyama
Sugiyama Citation
Mn
~ 0 to 5.0
~ 0 to 1
-
-
Cu
~ 0 to 2.0
~ 0 to 1
-
-
Zr
-
~ 0 to 0.01
0.001 to 0.02
[0048], [0049]
Nb
~ 0 to 1.0
~ 0 to 1.0
-
-
Ta
~ 0 to 1.0
-
-
-
W
~ 0 to 2.0
-
-
-
C
~ 0 to 0.03
~ 0 to 0.03
<= 0.015
[0035]
N
~ 0 to 0.03
~ 0 to 0.03
<= 0.0020
[0047]
S
~ 0 to 0.01
~ 0 to 0.01
-
-
P
~ 0 to 0.015
~ 0 to 0.015
-
-
Al
~ 0 to 3.0
~ 0 to 1.0
0.01 to 0.3
[0042], [0043]
B
~ 0 to 0.01
~ 0 to 0.01
0.0010 to 0.010
[0050]
Si
~ 0 to 1.0
~ 0 to 1.0
-
-
Mg
~ 0 to 0.01
~ 0 to 0.01
<=0.003
[0051]
Ca
~ 0 to 0.01
~ 0 to 0.01
<= 0.003
[0051]
La
~ 0 to 0.01
~ 0 to 0.01
-
-
Ce
~ 0 to 0.01
~ 0 to 0.01
-
-


	Regarding claims 30, 34, and 35, Sugiyama teaches a maraging steel ([0001]) useful for an aerospace or aircraft structural member (i.e. aircraft structures) ([0003]) with 12.0 to 20.0 wt% Ni (i.e. overlaps with more than 14 to 15% Ni as limited by the claim per the discussion in Claim Interpretation such that a prima facie case of obviousness exists, MPEP 2144.05(I) ) ([0036], [0037]) manufactured by casting an ingot ([0052]-[0055]), working, then aging ([0056]). The composition (Sugiyama [0016]-[0019], [0034]-[0051]; Seki [0048]), precipitates (Sugiyama [0044]; Seki [0027], [0032]-[0034]), and processing (Sugiyama [0052]-[0056]) are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to those claimed, including hardness about HRC 53 and more, ultimate tensile strength about 280 ksi and more, yield strength about 230 ksi and more, fatigue strength about 100 ksi and more at 10 million cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B 117-18. Evidence in support of this argument can be seen in Sugiyama Table 2, where examples have proof stress (i.e. yield strength) values of 1766 to 2084 MPa (247 to 302 ksi), strength (i.e. ultimate tensile strength) values of 1805 to 2139 MPa (262 to 310 ksi), and hardness of 471 to 615 HV (47 to about 56 HRC) values that overlap with the claimed ranges. 
	Regarding claims 31-33, Sugiyama teaches 3.0 to 6.0 mass% Mo precipitates an intermetallic compound such as Ni3Mo ([0038]).
Regarding claims 36-38, Sugiyama teaches C combines with Ti to form carbide or carbonitride ([0035]) and N forms nitride such as TiN and AlN ([0047]).
Claims 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over  Sugiyama (US 2015/0056093) in view of either one of Omura (JP 2014-047409 machine translation) or Imaizumi (US 2012/0241051).
Regarding claims 24-29, Sugiyama teaches a steel ([0001]) with a composition ([0016]-[0019], [0034]-[0051]) that overlaps with that claimed where the Ti forms an intermetallic compound such as Ni3Ti in an aging treatment ([0044]).
Sugiyama is silent to the presence of V.
Omura teaches a steel ([0001]) with 1.0% or less V ([0024], [0046]).
It would have been obvious to one of ordinary skill in the art to include 1.0% or less V in the alloy of Sugiyama because V refines crystal grains (Omura [0046]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Omura, Imaizumi teaches a steel ([0001]) with not more than 2% V ([0115], [0116]).
It would have been obvious to one of ordinary skill in the art to include not more than 2% V in the alloy of Sugiyama because V enhances high-temperature strength by solution hardening (Imaizumi [0115]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The composition of the prior art (Sugiyama [0016]-[0019], [0034]-[0051]; Omura [0046]; Imaizumi [0115], [0116]) is substantially similar to that claimed and it is manufactured by a process that is substantially similar to that used to make applicant’s invention (applicant’s specification pgs. 11-12, including aging at 850 to 1250°F (454 to 676°C) for 1 to 12 hours; Sugiyama [0052]-[0056] including aging at 480 C for 3 hours). It appears the product of the prior art is substantially similar to that claimed, including one or more intermetallic phases of Ni3V, Ni3(V,Ti), and Ni,M12)3(V,M22), wherein M21 is one or more elements of Fe, Co, Cu, and Mn for Ni-site substitution, and wherein M22 is one or more elements of V, Ti, Mo, Nb, Fe, Al, and Si for Ti and V-site substitutions.
Element
Claim 24
Claims 27, 29
Sugiyama
Sugiyama Citation
Ni
>14 to <30
>14 to <30
12.0 to 20.0
[0036], [0037]
Co
~ 0 to 10.0
~0 to 10.0
5.0 to 13.0
[0040], [0041]
Cr
~ 8.0 to 15
~8.0 to 15


Mo
~ 5.0 max
~5.0 max
3.0 to 6.0
[0038], [0039]
Ti
~ >1 to <5.0
~>1.0 to <3.0
0.2 to 2.0
[0044], [0045]
V
~ >1.0 to <5.0
~>1.0 to <3.0
-
-
Fe
Balance
Balance
Balance
[0018]


Element
Claim 26
Claims 27, 29
Sugiyama
Sugiyama Citation
Mn
~ 0 to 5.0
~ 0 to 1
-
-
Cu
~ 0 to 2.0
~ 0 to 1
-
-
Zr
-
~ 0 to 0.01
0.001 to 0.02
[0048], [0049]
Nb
~ 0 to 1.0
~ 0 to 1.0
-
-
Ta
~ 0 to 1.0
-
-
-
W
~ 0 to 2.0
-
-
-
C
~ 0 to 0.03
~ 0 to 0.03
<= 0.015
[0035]
N
~ 0 to 0.03
~ 0 to 0.03
<= 0.0020
[0047]
S
~ 0 to 0.01
~ 0 to 0.01
-
-
P
~ 0 to 0.015
~ 0 to 0.015
-
-
Al
~ 0 to 3.0
~ 0 to 1.0
0.01 to 0.3
[0042], [0043]
B
~ 0 to 0.01
~ 0 to 0.01
0.0010 to 0.010
[0050]
Si
~ 0 to 1.0
~ 0 to 1.0
-
-
Mg
~ 0 to 0.01
~ 0 to 0.01
<=0.003
[0051]
Ca
~ 0 to 0.01
~ 0 to 0.01
<= 0.003
[0051]
La
~ 0 to 0.01
~ 0 to 0.01
-
-
Ce
~ 0 to 0.01
~ 0 to 0.01
-
-


	Regarding claims 30, 34, and 35, Sugiyama teaches a maraging steel ([0001]) useful for an aerospace or aircraft structural member (i.e. aircraft structures) ([0003]) with 12.0 to 20.0 wt% Ni (i.e. overlaps with more than 14 to 15% Ni as limited by the claim per the discussion in Claim Interpretation such that a prima facie case of obviousness exists, MPEP 2144.05(I) ) ([0036], [0037]) manufactured by casting an ingot ([0052]-[0055]), working, then aging ([0056]). The composition (Sugiyama [0016]-[0019], [0034]-[0051]; Omura [0046]; Imaizumi [0115], [0116]) and processing (Sugiyama [0052]-[0056]) are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to those claimed, including hardness about HRC 53 and more, ultimate tensile strength about 280 ksi and more, yield strength about 230 ksi and more, fatigue strength about 100 ksi and more at 10 million cycles, fracture toughness about 55 ksi-sqrt(in) and more, Charpy v-notch impact toughness energy about 10 ft-lb and more, and corrosion resistance in salt spray test in 5% NaCl solution at 95°F for more than 200 hours of test duration per ASTM Standard Test Procedure B 117-18. Evidence in support of this argument can be seen in Sugiyama Table 2, where examples have proof stress (i.e. yield strength) values of 1766 to 2084 MPa (247 to 302 ksi), strength (i.e. ultimate tensile strength) values of 1805 to 2139 MPa (262 to 310 ksi), and hardness of 471 to 615 HV (47 to about 56 HRC) values that overlap with the claimed ranges. 
	Regarding claims 31-33, Sugiyama teaches 3.0 to 6.0 mass% Mo precipitates an intermetallic compound such as Ni3Mo ([0038]).
Regarding claims 36-38, Sugiyama teaches C combines with Ti to form carbide or carbonitride ([0035]) and N forms nitride such as TiN and AlN ([0047]).
Related Art
Omura (JP 2014-047409 machine translation)
Omura teaches a stainless steel ([0001], [0013]) that is precipitation strengthened (i.e. hardened) ([0015]) with example compositions of Ni, Co, Cr, Mo, Ti, Fe, Mn, C, N, S, P, and Si contents that fall within the claimed ranges (Table 1, such as Alloy B and Alloy R) including the presence of 1.0% or less V to refine crystal grains ([0024], [0046]) and the presence of gamma’ phase cubic Ni(Ti,Al) ([0015], [0034]-[0036]) and tetragonal Ni3Ti ([0017]) ([0020]).
Imaizumi (US 2012/0241051)
	Imaizumi teaches a precipitation hardening heat-resistant steel ([0001]) with a composition that overlaps with that claimed, including 15 to 20 wt% Ni, ([0086]-[0116]) and a gamma prime phase that includes Ti and Ni ([0080], [0081]).
Nakai (US 5,438,703)
	Nakai teaches a composition of a steel that overlaps with that claimed (2:35-52) that has a hardness of about HRC 70 as a cold metal mold and high-speed steel (6:58-67) and Charpy impact value that overlaps with that claimed (7:44-67, Fig. 6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735